 


109 HR 3460 IH: To amend the Internal Revenue Code of 1986 to allow married individuals who are legally separated and living apart to exclude from gross income the income from United States savings bonds used to pay higher education tuition and fees.
U.S. House of Representatives
2005-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3460 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow married individuals who are legally separated and living apart to exclude from gross income the income from United States savings bonds used to pay higher education tuition and fees. 
 
 
1.Certain married individuals filing separate returns allowed to exclude income from United States savings bonds used to pay higher education tuition and fees 
(a)In generalSubsection (d) of section 135 of the Internal Revenue Code of 1986 (relating to special rules for exclusion of income from United States savings bonds used to pay higher education tuition and fees) is amended by redesignating paragraph (4) as paragraph (5) and by inserting after paragraph (3) the following new paragraph: 
 
(4)Certain married individuals living apartFor purposes of this section, an individual shall not be considered as married in a taxable year if such individual— 
(A)is married and files a separate return for such taxable year, 
(B)as of the close of such taxable year, is legally separated from the individual’s spouse, and 
(C)was not a member of the same household as the individual’s spouse at any time during the taxable year.. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2004. 
 
